 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     JUSTIN B.,
 8
                                  Plaintiff,              Case No. C19-5461 RSM
 9
                   v.                                     ORDER REVERSING THE
10                                                        COMMISSIONER’S FINAL
     COMMISSIONER OF SOCIAL SECURITY,                     DECISION AND REMANDING
11                                                        THE CASE FOR FURTHER
                                  Defendant.              ADMINISTRATIVE
12                                                        PROCEEDINGS

13          Plaintiff seeks review of the denial of his applications for Supplemental Security Income
14 and Disability Insurance Benefits. Plaintiff contends the ALJ erred by rejecting the opinions of

15 treating neurologist W. Dale Overfield, M.D., and relying on the opinions of non-examining

16 doctor Mark Magdaleno, M.D. Pl. Op. Br. (Dkt. 9) at 1. As discussed below, the Court

17 REVERSES the Commissioner’s final decision and REMANDS the matter for further

18 administrative proceedings under sentence four of 42 U.S.C. § 405(g).

19                                             BACKGROUND
20          Plaintiff is 41 years old, has an 11th grade education, and has worked as a truck driver.
21 Admin. Record (“AR”) (Dkt. 11) 43. Plaintiff applied for benefits on June 4, 2015, alleging

22 disability as of January 11, 2011. See AR 70, 221-33. Plaintiff later amended his alleged onset

23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
 1 date to June 4, 2015. AR 41, 43. Plaintiff’s applications were denied initially and on

 2 reconsideration. AR 72-96, 99-126. After the ALJ conducted a hearing on September 19, 2017,

 3 the ALJ issued a decision finding Plaintiff not disabled. AR 15-26.

 4                                         THE ALJ’S DECISION

 5            Utilizing the five-step disability evaluation process,1 the ALJ found:

 6            Step one: Plaintiff has not engaged in substantial gainful activity since June 4, 2015, the
              amended alleged onset date.
 7
              Step two: Plaintiff has the following severe impairments: Migraines, major depressive
 8            disorder, and posttraumatic stress disorder.

 9            Step three: These impairments do not meet or equal the requirements of a listed
              impairment.2
10
              Residual Functional Capacity (“RFC”): Plaintiff can perform the full range of work at
11            all exertional levels with non-exertional limitations. He can occasionally climb ladders,
              ropes, and scaffolds. He can occasionally balance. He can have occasional exposure to
12            hazards, bright lights, extreme temperatures, and extreme humidity. He can occasionally
              engage in commercial driving. He can understand, remember, and apply detailed but not
13            complex instructions.

14            Step four: Plaintiff cannot perform past relevant work.

15            Step five: Considering Plaintiff’s age, education, work experience, and RFC, there are
              jobs that exist in significant numbers in the national economy that he can perform, so
16            Plaintiff is not disabled.

17 AR 15-26. The Appeals Council denied Plaintiff’s request for review, making the ALJ’s

18 decision the Commissioner’s final decision. AR 1-3.

19                                              DISCUSSION

20            This Court may set aside the Commissioner’s denial of Social Security benefits only if

21 the ALJ’s decision is based on legal error or not supported by substantial evidence in the record

22
     1
         20 C.F.R. §§ 404.1520, 416.920.
23   2
         20 C.F.R. Part 404, Subpart P, Appendix 1.
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 2
 1 as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017). The ALJ is responsible for

 2 evaluating evidence, resolving conflicts in medical testimony, and resolving any other

 3 ambiguities that might exist. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). While the

 4 Court is required to examine the record as a whole, it may neither reweigh the evidence nor

 5 substitute its judgment for that of the ALJ. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 6 2002). When the evidence is susceptible to more than one interpretation, the ALJ’s

 7 interpretation must be upheld if rational. Burch v. Barnhart, 400 F.3d 676, 680-81 (9th Cir.

 8 2005). This Court “may not reverse an ALJ’s decision on account of an error that is harmless.”

 9 Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

10 A.       The ALJ Erred in Rejecting Dr. Overfield’s Opinions

11          Plaintiff argues that the ALJ erred in rejecting Dr. Overfield’s opinions. Pl. Op. Br. at

12 2-3. Dr. Overfield is Plaintiff’s treating neurologist. See AR 996-1024, 1342-50. On March 13,

13 2017, Dr. Overfield signed a letter responding to questions from Plaintiff’s counsel. AR 1333-

14 34. Counsel recited several statements from Plaintiff and asked Dr. Overfield whether they were

15 “consistent with” the nature of Plaintiff’s condition and Dr. Overfield’s treatment of Plaintiff.

16 Id. In each case, Dr. Overfield responded “yes.” Id. Counsel then asked Dr. Overfield the

17 following: “In your opinion, if [Plaintiff] had work [sic] since June 2015 on a full time regular

18 and sustained basis, would his migraine condition have been expected to result in absenteeism

19 from his work station for approximately [three] hours per migraine occurrence?” AR 1334

20 (emphasis omitted). Dr. Overfield responded “yes.”

21          The ALJ summarized Dr. Overfield’s opinion as stating that “[Plaintiff] has been unable

22 to sustain work activity on a regular and continuing basis due to his migraine condition.” AR 22.

23 The ALJ gave this opinion little weight because he found it inconsistent with Dr. Overfield’s
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 3
 1 treatment records. AR 22-23. In particular, the ALJ found that Plaintiff presented as “alert and

 2 oriented and able to follow and persist throughout appointments.” AR 23.

 3          The ALJ erred in evaluating Dr. Overfield’s opinions because he did not accurately state

 4 what those opinions were. Dr. Overfield did not opine that Plaintiff had a particular frequency of

 5 migraines, or that they precluded Plaintiff from working. Rather, Dr. Overfield opined that his

 6 treatment was consistent with counsel’s summary of Plaintiff’s reports, and that when Plaintiff

 7 had migraines, they would require him to be away from his work station for three hours. See AR

 8 1333-34.

 9          Furthermore, the ALJ erred in rejecting Dr. Overfield’s opinions because he did not point

10 to any specific inconsistencies with the treatment record. The ALJ is required to give detailed,

11 reasoned, and legitimate reasons for disregarding findings by a treating physician; conclusory

12 reasons are insufficient. Burrell v. Colvin, 775 F.3d 1133, 1137 (9th Cir. 2014); Embrey v.

13 Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988). An ALJ’s rejection of a physician’s opinion on

14 the generic ground that it is contrary to clinical findings in the record fails “to specify why the

15 ALJ felt the treating physician’s opinion was flawed.” McAllister v. Sullivan, 888 F.2d 599, 602

16 (9th Cir. 1989); see also Garrison v. Colvin, 759 F.3d 995, 1012-13 (9th Cir. 2014) (“[A]n ALJ

17 errs when he rejects a medical opinion or assigns it little weight while doing nothing more than

18 ignoring it, asserting without explanation that another medical opinion is more persuasive, or

19 criticizing it with boilerplate language that fails to offer a substantive basis for his conclusion.”)).

20 That Plaintiff was able to “persist throughout” his medical appointments with Dr. Overfield is a

21 generic finding that does not contradict Dr. Overfield’s opinion that Plaintiff’s migraines cause

22 him to be away from his work station for three hours when they occur.

23          Moreover, the ALJ misrepresented Dr. Overfield’s treatment records. Dr. Overfield did
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 4
 1 not state that Plaintiff was “alert and oriented,” but noted only that Plaintiff’s appearance was

 2 “age appropriate.” AR 997, 1002, 1009, 1014, 1022, 1346, 1348. An ALJ may not reject

 3 evidence based on an inaccurate portrayal of the record. See Reddick v. Chater, 157 F.3d 715,

 4 722-23 (9th Cir. 1998) (reversing ALJ’s decision where his “paraphrasing of record material is

 5 not entirely accurate regarding the content or tone of the record”). The ALJ consequently failed

 6 to provide specific and legitimate reasons for rejecting Dr. Overfield’s opinions, and erred.

 7 B.       The ALJ Erred in Evaluating Dr. Magdaleno’s Opinions

 8          Plaintiff argues that the ALJ erred in relying on Dr. Magdaleno’s opinions because the

 9 doctor did not address Plaintiff’s migraines, and the ALJ should have given more weight to Dr.

10 Overfield’s opinions as a treating doctor. Pl. Op. Br. at 3-4. Plaintiff’s first argument fails, but

11 his second succeeds. Dr. Magdaleno reviewed Plaintiff’s medical records, but did not examine

12 him. See AR 107-08, 121-22. Dr. Magdaleno found Plaintiff’s migraines to be severe, and

13 noted that he considered Plaintiff’s recurrent migraine headaches in forming his opinions as to

14 Plaintiff’s functional limitations. AR 108, 122. Plaintiff is therefore wrong that Dr. Magdaleno

15 failed to address Plaintiff’s migraines. But, as explained above, the ALJ erred in evaluating Dr.

16 Overfield’s opinions. “Generally, the opinion of a treating physician must be given more weight

17 than the opinion of an examining physician, and the opinion of an examining physician must be

18 afforded more weight than the opinion of a reviewing physician.” Ghanim v. Colvin, 763 F.3d

19 1154, 1160 (9th Cir. 2014) (citations omitted). Because the ALJ erred in evaluating Dr.

20 Overfield’s opinions, the Court cannot determine whether the ALJ correctly weighed Dr.

21 Magdaleno’s opinions, and therefore finds that the ALJ erred.

22 C.       Scope of Remand

23          Plaintiff asks the Court to remand for an award of benefits. Pl. Op. Br. at 4. Remand for
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 5
 1 an award of benefits “is a rare and prophylactic exception to the well-established ordinary

 2 remand rule.” Leon v. Berryhill, 880 F.3d 1041, 1044 (9th Cir. 2017). The Ninth Circuit has

 3 established a three-step framework for deciding whether a case may be remanded for an award of

 4 benefits. Id. at 1045. First, the Court must determine whether the ALJ has failed to provide

 5 legally sufficient reasons for rejecting evidence. Id. (citing Garrison, 759 F.3d at 1020).

 6 Second, the Court must determine “whether the record has been fully developed, whether there

 7 are outstanding issues that must be resolved before a determination of disability can be made,

 8 and whether further administrative proceedings would be useful.” Treichler v. Comm’r of Soc.

 9 Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014) (internal citations and quotation marks

10 omitted). If the first two steps are satisfied, the Court must determine whether, “if the

11 improperly discredited evidence were credited as true, the ALJ would be required to find the

12 claimant disabled on remand.” Garrison, 759 F.3d at 1020. “Even if [the Court] reach[es] the

13 third step and credits [the improperly rejected evidence] as true, it is within the court’s discretion

14 either to make a direct award of benefits or to remand for further proceedings.” Leon, 880 F.3d

15 at 1045 (citing Treichler, 773 F.3d at 1101).

16          The appropriate remedy here is to remand for further proceedings. There are conflicts

17 among the medical experts as to the level of work Plaintiff could perform, and his amount of

18 absenteeism. Dr. Overfield opined that Plaintiff would miss several hours of work when he had

19 a migraine, but did not opine as to how frequently Plaintiff would have migraines. See AR 1333-

20 34. Dr. Magdaleno opined that Plaintiff could work full-time. See AR 107-08, 121-22. Dr.

21 Enkema opined that Plaintiff could perform light work, but did not opine that Plaintiff would

22 have any specific level of absenteeism. See AR 737-44. The ALJ must resolve these conflicts,

23 and thus further proceedings are necessary. See Andrews, 53 F.3d at 1039.
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 6
 1           On remand, the ALJ shall reevaluate Dr. Overfield’s opinions, and reweigh Dr.

 2 Magdaleno’s opinions considering the reevaluation of Dr. Overfield’s opinions. The ALJ shall

 3 reevaluate the relevant steps of the disability evaluation process, and conduct further proceedings

 4 as necessary to reevaluate the disability determination in light of this opinion.

 5                                           CONCLUSION

 6           For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

 7 case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

 8 405(g).

 9           DATED this 3 day of December, 2019.

10

11
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23
     ORDER REVERSING THE
     COMMISSIONER’S FINAL DECISION AND
     REMANDING THE CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 7
